Citation Nr: 0921050	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  03-25 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for peptic ulcer 
disease (PUD), diagnosed as a duodenal ulcer.

2.  Entitlement to a compensable evaluation for residuals of 
a right foot fracture.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1978 to August 
1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2002 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).

The Veteran also requested a Travel Board hearing in 
connection with the current claims.  The hearing was 
scheduled and subsequently held in May 2006.  The Veteran 
testified before the undersigned Veterans Law Judge (VLJ) and 
the hearing transcript is of record.  

The Veteran's claim was previously remanded in October 2006 
for additional evidentiary development.  The claims are now 
before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The objective, probative clinical evidence showed no 
significant, specific disability that could be attributed to 
the residuals of the Veteran's in-service right foot 
fracture.  An additional loss of range of motion was not 
found on repetitive use.

2.  The Veteran's PUD, diagnosed as a duodenal ulcer, is 
manifested by frequent heartburn, nausea, belching, gas, 
pain, and vomiting, as well as impairment in work and/or 
school.

3.  The Veteran's PUD was not manifested by anemia, weight 
loss, diarrhea, constipation, recurrent incapacitating 
episodes, recurrent hematemesis or melena, bloody stools, 
pain only partially relieved by standard ulcer therapy, or 
other symptoms productive of definite impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of a right foot fracture are not met for any period of time 
covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5284 (2008). 

2.  The criteria for evaluation of 10 percent, but not 
higher, for PUD, diagnosed as a duodenal ulcer, are met for 
the entire period of time covered by this appeal.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.114, 
Diagnostic Code 7305 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran in this case contends that the condition of his 
service-connected PUD and residuals of a right foot fracture 
have worsened and that this decline warrants compensable 
disability ratings.  The Veteran was originally granted 
service connection for PUD and residuals of a right foot 
fracture in a rating decision dated August 1982.  The RO 
evaluated the Veteran's PUD under 38 C.F.R. § 4.114, 
Diagnostic Code 7305 as non-compensably disabling, effective 
August 22, 1981.  The RO also evaluated the residuals of the 
Veteran's right foot fracture under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 as non-compensably disabling, effective 
August 22, 1981.  Subsequent rating decisions dated November 
2001 and November 2002 continued the Veteran's non-
compensable ratings.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2008).  It is not expected that all 
cases will show all the findings specified; however, findings 
sufficiently characteristic to identify the disease and the 
disability and coordination of rating with impairment of 
function will be expected in all instances.  38 C.F.R. § 4.21 
(2008).
 
The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  Generally, "pyramiding," the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided.  38 C.F.R. § 4.14 (2008).  A single evaluation will 
be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the Veteran undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  

The Veteran was afforded a VA Compensation and Pension (C&P) 
foot examination in March 2001.  The examiner noted that the 
Veteran fractured his right foot in 1979 while on active 
duty.  The examiner diagnosed the Veteran as having 
posttraumatic arthritis of the right mid foot and ankle 
secondary to the in-service right foot fracture.  The 
examiner also diagnosed the Veteran as having severe 
bilateral plantar fasciitis and pes planus.  These 
conditions, according to the examiner, resulted in a "major 
disability" with respect to the Veteran's ability to walk, 
stand, and work.  

During a September 2001 repeat examination, the Veteran 
stated that his left foot bothered him more than the right 
foot.  Upon physical examination, the same examiner noted 
that the Veteran walked gingerly, favoring both feet and 
ankles.  The examiner found objective evidence of lower 
extremity weakness and calf atrophy, but there was no 
objective evidence of painful motion of the right foot until 
the "extremes" were reached.  The examiner described this 
pain on "extremes" as "mild."  No evidence of instability 
or edema was noted.  The examiner concluded that the Veteran 
had grade III pes planus with severe pronation, but stated 
that there was no significant, specific disability that could 
be attributed to the residuals of his in-service right foot 
fracture.  The examiner also stated that the Veteran's right 
foot was "less troublesome" than the left foot. 

The Veteran was afforded another VA C&P foot examination in 
November 2002.  He reported subjective symptoms of swelling 
and numbness, and indicated that he obtained some relief from 
his symptoms with nonsteroidal anti-inflammatory drugs 
(NSAIDs).  However, he stopped taking NSAIDs due to stomach 
upset and "ulcer disease."  Upon physical examination, the 
Veteran's gait was normal.  The examiner observed evidence of 
tenderness on palpation.  X-rays showed evidence of old 
trauma to the right foot as well as degenerative changes to 
the foot and ankle with narrowed joint space and hypertrophic 
spurring.  The impression was bilateral pes planus and 
chronic pain, among other conditions.            

The Veteran was also afforded a VA C&P stomach examination 
that same month.  He reported subjective complaints of 
frequent epigastric discomfort, to include heartburn, nausea, 
belching, and "several" episodes of vomiting.  Upon 
physical examination, the Veteran was well-developed, well-
nourished, and in no acute distress.  An upper 
gastrointestinal series (UGI) revealed evidence of a duodenal 
ulcer with bulb deformity.  The examiner opined that this 
condition was "as likely as not" caused by the use of 
Naproxen for the Veteran's foot disability.  The impression 
was duodenal ulcer with bulb deformity.

Foot x-rays taken at a VA medical facility in May 2003 showed 
evidence of degenerated talonavicular joints bilaterally, 
most prominent on the right.  No evidence of recent trauma or 
soft tissue injury was noted.  

In January 2005, the Veteran underwent a VA joints 
examination.  Upon physical examination, it was noted that 
the Veteran's feet were "severely flat."  The Veteran's 
gait pattern was smooth, but the examiner noted that it was 
an "effort" for the Veteran to heel and toe walk.  The 
examiner also stated that the Veteran "would tend to have 
some increase of pain and probably some further impairment of 
movement" upon repetitive use.  The impression was severe 
bilateral pes planus with some arthritic changes at the 
talonavicular joint and some limitation of subtalar movement.

The Veteran testified in support of the current claims in May 
2006.  With regard to the digestive disability, the Veteran 
experienced frequent belching, gas, pain, nausea, and 
vomiting.  He obtained some relief from these symptoms by 
taking Maalox or Mylanta.  On average, the Veteran testified 
that he had to leave school three times per month as a result 
of these symptoms. 
With regard to the residuals of the Veteran's fractured right 
foot, he reported subjective complaints of pain, swelling, 
and impaired balance.  These symptoms were exacerbated by 
wearing shoes, standing, and walking.  The Veteran obtained 
some relief from his symptoms with hot water soaks and muscle 
relaxants.  The Veteran also testified that he had difficulty 
playing with his grandchildren due to his foot disability, 
and stated that he occasionally used a scooter to go to the 
park.

The Veteran was afforded another VA C&P foot examination in 
January 2009.  He reported subjective complaints of pain and 
swelling at that time.  Upon physical examination, the 
examiner found no evidence of ulceration or calluses on the 
right foot.  The pulses were normal and no evidence of edema, 
giving way, instability, pain, weakness, stiffness, 
ankylosis, or abnormal motion was found in the area of the 
fracture.  The examiner also found no significant residual 
disability resulting from the in-service right foot fracture.  
The impression was right foot fracture, healed with 
treatment.  The examiner also diagnosed the Veteran as having 
bilateral pes planus with associated degenerative joint 
disease, and severe pain in the feet bilaterally with 
swelling.  The examiner also indicated that the Veteran's 
symptoms were related to the Veteran's pes planus and 
associated DJD, and not the in-service fracture.     

The Veteran was also given a VA C&P stomach examination that 
same month.  The Veteran reported subjective symptoms of 
heartburn and reflux.  The Veteran also experienced 
occasional flare-ups characterized by a burning sensation in 
the chest, regurgitation, and excessive belching and gas.  
The Veteran occasionally took NSAIDs for his foot pain even 
though he was told to discontinue this practice in 2002 as it 
was found to exacerbate his digestive symptoms.  The Veteran 
denied episodes of diarrhea, constipation, lower abdominal 
pain, weight loss, hematemesis, or bloody stools.  The 
impression was gastroesophageal reflux disease (GERD) with 
chronic duodenal ulcer, presently stable on medication.     





I.  Right Foot Residuals

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for residuals of a right foot fracture for any 
period of time covered by this appeal.  

According to Diagnostic Code 5284, a 10 percent evaluation is 
assigned for moderate foot injuries, while a 20 percent 
evaluation is assigned for moderately severe foot injuries.  
A 30 percent evaluation, the highest available schedular 
rating under this code provision, is assigned for severe foot 
injuries.   

As a preliminary matter, the Board is aware that the Veteran 
has provided testimony and submitted statements during the 
pendency of this claim expressing his opinion that the 
residuals of his right foot fracture increased in severity 
and affected his ability to work.  In particular, the Veteran 
reported subjective complaints of swelling, numbness, 
impaired balance, and pain.  

VA foot examination reports associated with the claims file 
noted the Veteran's in-service right foot fracture, but no 
examiners described the residuals of this injury as moderate, 
moderately severe, or severe. Moreover, the September 2001 
examination found no significant, specific findings that 
could be attributed to the residuals of his right foot 
fracture.  Following several examinations which did not 
indicate which symptoms or signs were attributable to the 
Veteran's service-connected disability, another VA 
examination was conducted at the Board's request in January 
2009.  The physician who conducted the examination reported 
that there were no residuals resulting from the right foot 
fracture.  The abnormal findings set forth in the examination 
report were instead attributed to the service-connected pes 
planus disability.  The Board finds the September 2001 
reexamination results and the January 2009 examination report  
to be highly probative evidence on the issue of which 
findings are specifically attributable to the Veteran's 
service-connected right foot fracture residuals.  Both 
examiners not only reported physical findings but also 
specifically addressed which disability the symptoms were due 
to.  These opinions, which were provided by physicians who 
conducted physical examinations, outweigh the Veteran's lay 
statements that he has symptoms that are due to the service-
connected fracture.  

The Board has also considered whether there is additional 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  However, the most 
probative evidence, as was discussed above, shows that his 
impairment is due to another service-connected disability.  
Those medical opinions outweigh the January 2005 VA 
examiner's statement that the Veteran "would tend to have 
some increase of pain and probably some further impairment of 
movement" upon repetitive use.  (Emphasis added).  
Accordingly, the Board finds that the Veteran is not entitled 
to a compensable evaluation under Diagnostic Code 5284 for 
any period of time covered by this appeal.  

The Board has considered whether the evidence warrants a 
separate compensable rating for arthritis of the right foot 
as associated with the service-connected disability at issue 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
However, the probative medical evidence in this case 
instructs that degenerative joint disease is associated with 
the pes planus disability and the Veteran is currently 
service-connected for bilateral pes planus with degenerative 
joint disease.  

Moreover, bilateral pes planus rated at 50 percent under 
Diagnostic Code 5276 includes consideration of "pain on 
manipulation and use," as well as swelling and tenderness.  
Although there are two competing medical opinions in this 
instance offering different conclusions as to whether the 
Veteran's right foot arthritis is related to the in-service 
right foot fracture, see March 2001 and January 2009 VA 
examination reports, the Veteran's degenerative arthritis is 
rated as part of his service-connected pes planus and 
consequently pain was taken into account in calculating the 
50 percent disability rating under Diagnostic Code 5276.  The 
Board notes that the issue of pes planus with associated 
degenerative joint disease is not before the Board at this 
time.     

The Board has also considered evaluating the Veteran's right 
foot fracture residuals under other pertinent diagnostic 
codes, but the bulk of these diagnostic codes are not 
applicable in the Veteran's case.  For instance, there is no 
evidence of record to show that the Veteran's right foot 
fracture resulted in bilateral weak foot, claw foot, 
metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or 
malunion or nonunion of the tarsal or metatarsal bones.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5277-5283.  On the 
contrary, the Veteran's right foot symptomatology has been 
linked by the competent, probative evidence of record to his 
service-connected bilateral pes planus.  See January 2009 VA 
examination report.  

Based upon the guidance of the Court in Hart, the Board 
further finds that the evidence does not show a variance in 
the signs and symptoms of the Veteran's right foot fracture 
residuals during the claim period such that staged ratings 
are for application in this case. 

II.  PUD

The severity of a digestive system disability is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities at 38 C.F.R. § 
4.114.  Ratings under Diagnostic Codes 7301 to 7329, 
inclusive 7331, 7342, and 7345 to 7348 inclusive will not be 
combined with each other.  38 C.F.R. § 4.114 (2008).  A 
single evaluation will be assigned under the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  Id.  The Board notes that PUD is 
not specifically listed in the Rating Schedule.  Rather, it 
is rated analogously in this case to a duodenal ulcer.  See 
38 C.F.R. §§ 4.20, 4.27 (2008) (outlining principles related 
to analogous ratings).

Under Diagnostic Code 7305, a 10 percent evaluation is 
assigned for a mild duodenal ulcer with recurring symptoms 
once or twice yearly.  A 20 percent evaluation is assigned 
for a moderate duodenal ulcer with recurring episodes of 
severe symptoms two or three times a year averaging ten days 
in duration; or with continuous moderate manifestations.  A 
40 percent evaluation is assigned for a moderately severe 
duodenal ulcer that is less than severe but with impairment 
of health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year.  A 60 percent 
evaluation, the highest schedular evaluation, is assigned for 
a severe duodenal ulcer with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, or manifestations of anemia and weight 
loss productive of definite impairment of health.   

Given the evidence of record, the Board finds that the 
preponderance of the evidence supports an evaluation of 10 
percent, but not higher, for the Veteran's service-connected 
PUD for the entire period of time covered by this appeal.  
The Veteran reported frequent heartburn, nausea, belching, 
gas, pain, and vomiting.  See November 2002 VA examination 
report.  The Veteran also testified that he missed school 
approximately three times per month as a result of these 
symptoms.  Accordingly, the Board finds that the Veteran is 
entitled to a 10 percent evaluation under Diagnostic Code 
7305 for the entire period of time covered by this appeal.  

The Veteran is not, however, entitled to an evaluation in 
excess of 10 percent for any period of time covered by this 
appeal.  Diagnostic Code 7305 makes clear that an evaluation 
in excess of 10 percent for a duodenal ulcer is contemplated 
only in certain circumstances, none of which are present at 
this time.  A 20 percent evaluation is assigned for a 
moderate duodenal ulcer with recurring episodes of severe 
symptoms two or three times a year averaging ten days in 
duration; or with continuous moderate manifestations.  

Although the Veteran's duodenal ulcer was described as 
"chronic" in January 2009, there is no objective evidence 
of record to show that the Veteran's duodenal ulcer was 
moderate, moderately severe, or severe on a continuous basis, 
or that his symptoms were described as such at any time 
during the pendency of this claim.  Rather, the Veteran 
indicated at the time of the most recent VA C&P examination 
that he experienced occasional flare-ups of his condition 
characterized by a burning sensation in the chest, 
regurgitation, and excessive belching and gas.  Furthermore, 
the Veteran explicitly denied episodes of diarrhea, 
constipation, lower abdominal pain, weight loss, hematemesis, 
or bloody stools, and no objective evidence of anemia was 
found.  There was also no objective evidence that the 
Veteran's symptoms have resulted in incapacitating episodes, 
pain only partially relieved by standard ulcer therapy, or 
definite impairment of health.  Moreover, while frequent 
episodes were reported by the veteran, the evidence does not 
show that he has continuous moderate manifestations.  
Accordingly, the Veteran is entitled to a 10 percent 
evaluation, but not higher, for his PUD for the entire period 
of time covered by this appeal.       
   
The Board has also considered other digestive disability 
diagnostic codes contained in 38 C.F.R. § 4.114, but finds 
that the bulk of these code provisions are not applicable.  
Diagnostic Code 7346 (hiatal hernia) is potentially 
applicable in this case given the Veteran's diagnosis of 
GERD.  According to 38 C.F.R. § 4.114, Diagnostic Code 7346, 
a 10 percent evaluation is warranted for a hiatal hernia with 
two or more of the symptoms for the 30 percent evaluation of 
less severity.  A 30 percent evaluation is assigned for a 
hiatal hernia with persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent evaluation, 
the highest schedular rating available, is assigned for a 
hiatal hernia with symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  

The Board finds that the preponderance of the evidence is 
against an evaluation in excess of 10 percent under this code 
provision.  Although the Veteran reported frequent symptoms 
of vomiting, regurgitation, and heartburn, these symptoms 
alone are insufficient to warrant an evaluation in excess of 
10 percent under Diagnostic Code 7346, particularly where, as 
here, there is no evidence that the Veteran's symptoms are 
accompanied by substernal or arm or shoulder pain and/or 
productive of considerable impairment of health.  As noted 
above, the Veteran denied weight loss, hematemesis, or melena 
during the most recent VA C&P examination, and there was also 
no objective evidence of anemia.  

Based on the evidence of record, the Board finds that the 
Veteran's current symptomatology more nearly approximates the 
criteria for a mild duodenal ulcer under Diagnostic Code 7305 
and not GERD and/or hiatal hernia under Diagnostic Code 7346.  
See generally 38 C.F.R. § 4.114 (a single evaluation will be 
assigned under the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation).  The Board 
has considered staged ratings in this case, however, the 
evidence does not show a variance in the signs and symptoms 
of the Veteran's PUD during the claim period such that staged 
ratings are for application.  See Hart, supra.

The Board further finds that there is also no evidence that 
the manifestations of the Veteran's service-connected 
disabilities are unusual or exceptional to demonstrate that 
the rating schedule is inadequate for determining the proper 
level of disability.  The Board notes that the Veteran 
testified in May 2006 that he missed approximately three days 
of school per month as a result of his service-connected 
digestive disability.  However, the rating assigned for his 
PUD takes into account such impairment.   

Furthermore, as there is no indication in the record as to 
why the Veteran's case is not appropriately rated under the 
schedular criteria, extraschedular consideration is not 
warranted in this case, particularly where, as here, the 
signs and symptoms of the Veteran's service-connected 
disabilities are addressed by the relevant criteria as 
discussed above.  Therefore, the Board finds that the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 
22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 
Vet. App. 237 (1996).  

In reaching these conclusions, the Board has applied the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life.  Vazquez-Flores v. Peake, 22. Vet. App. 37 
(2008).  Further, if the Diagnostic Code under which the 
Veteran is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the Veteran demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the Veteran's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
Veteran.  

The Veteran must also be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from zero to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. at 43-4.

The Veteran in this case did not receive proper VCAA notice.  
However, the Board finds that any notice errors with respect 
to the information and evidence needed to substantiate the 
Veteran's increased rating claims did not affect the 
essential fairness of the adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).  

The Veteran was notified in the July 2003 statement of the 
case (SOC) of the rating criteria for his disabilities under 
Diagnostic Codes 5284 and 7305.  He was also informed in 
January 2006, after the initial unfavorable decision on the 
increased rating claims by the AOJ, to submit evidence 
showing that his service-connected disabilities had gotten 
worse.  The Veteran was further advised in April 2006, 
pursuant to the Court's decision in Dingess, of the 
information and evidence necessary to establish a disability 
rating for the disabilities on appeal.  

In that same letter, the Veteran was informed to submit 
evidence showing the nature and severity of his conditions, 
the severity and duration of the symptoms, and the impact of 
the conditions and/or symptoms of the Veteran's employment.  
Specifically, the Veteran was encouraged to submit 
information showing ongoing VA treatment, recent Social 
Security Administration decisions, statements from employers 
about job performance, lost time, or other evidence showing 
how the disabilities affected his ability to work.  The 
Veteran was also notified that he could submit lay statements 
from individuals who witnessed how the disabilities affected 
him.  The Veteran was also notified to provide "any 
information or evidence that you have not previously told 
[VA] about or given to us" that pertained to the Veteran's 
level of disability or when it began.  Although the Veteran 
was not informed that specific test or measurement results 
would be considered when assigning a disability rating, he 
was notified generally that disability ratings ranged from 
zero to 100 percent based on ratings contained in 38 C.F.R. 
Part 4.   
 
Following the Board's October 2006 remand, the Veteran was 
provided with additional notification that same month that 
instructed the Veteran to submit evidence showing that his 
disabilities had gotten worse and/or resulted in marked 
interference with employment or education or frequent periods 
of hospitalization.  In support of these contentions, the 
Veteran was advised to submit statements from employers as 
well as private treatment records, x-rays, or laboratory 
reports.  The Veteran also testified in May 2006 about the 
effects of his disabilities on his activities of daily living 
and his ability to work or attend school.  The Veteran's 
claims were subsequently readjudicated by way of a March 2009 
supplemental statement of the case (SSOC).

Based on the notices provided to the Veteran, including the 
January 2006, April 2006, and October 2006 notice letters, 
the VARO decisions, and the July 2003 statement of the case, 
the Board finds that a reasonable person could be expected to 
understand what information and evidence is required to 
substantiate the increased rating claims.  These documents, 
in conjunction with the VCAA letters, explained what 
information and evidence was needed to substantiate the 
claims, and a reasonable person would be expected to 
understand what was required to substantiate the claims.  The 
Veteran also provided specific testimony about the impact of 
the service-connected disabilities on his employment and 
activities of daily life.  In sum, the Board finds that there 
is no prejudice with regard to any deficiency in the notice 
to the Veteran or the timing of the notice.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The Veteran's service treatment and post-service treatment 
records were obtained.  The Veteran was also afforded 
numerous VA examinations in connection with the current 
claims.  Accordingly, the Board finds that VA has complied, 
to the extent required, with the duty-to- assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 


ORDER

A compensable evaluation for residuals of a right foot 
fracture is denied.

A 10 percent evaluation for PUD, but not higher, is granted 
subject to the legal criteria governing the payment of 
monetary benefits.  


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


